The plaintiff, in order to make out a link in the chain of his title, having shown the fee to be vested in one Isaac V. Paddock, offered in evidence a deed executed by Paddock under hand and seal, and duly acknowledged and certified to entitle it to be read in evidence, conveying all his estate subject to certain exceptions, immaterial to be stated, to the plaintiff. The deed was expressed to be "for the consideration of one dollar to me in hand paid," and also recited that it was executed under and by virtue of the statute concerning voluntary assignments made pursuant to the application of an insolvent and his creditors, and in pursuance of an order made by a county judge. The reading of the deed was objected to unless the plaintiff first proved the proceedings in the matter of the insolvency of Paddock. The court excluded it and the plaintiff excepted. Being then nonsuited, he offering no further proof, the judge ordered the exceptions to be heard at General Term, and the ruling was there affirmed. A deed executed by the party in whom title is vested, and expressing a valuable consideration never needs as against him or those claiming under him, or as against a stranger to be supported by showing what other reason in addition to the will of the party led to its execution. Insolvent and similar proceedings only need to be shown in order to give effect to deeds given by persons in whom the title is not vested, and who derive their power to convey from the statute and proceedings under which they are acting. These principles so obvious in their reason have been long established, and have never been seriously questioned. Adjudications involving the principle are numerous. (Forrest v.Havens, 38 N.Y. 471; Onderdonk v. Voorhis, 36 N.Y., 358;Bailey v. Burton, 8 Wend., 339; Games v. Stiles, 14 Peters, 322.)
As the proof of the deed properly preceded in the order of proof that of the oath required of an assignee by the insolvent law, and as the latter without the deed was immaterial, the absence of that proof if it could have become *Page 214 
necessary in any event, was no reason for nonsuiting the plaintiff.
The judgment should be reversed, and a new trial ordered.